DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1-8, 11, 14-18, 20, 26 and 29-35 is/are pending in the application.
Claims 3, 14, and 29 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160318677) in view of Lucas ( US 20160001927), and Logel (US 20110000930).
Regarding claim 1, Schneider discloses, a moisture tight container (Para 17,Fig.1) formed of a polymeric material (Para 1) , the container comprising: (i) a container body (1) having a base (6) and a sidewall (5) extending therefrom, the container body defining an interior (Fig.1b) , the container body further having an opening (8) leading to the interior (4) ; (ii) a lid (2) connected to the container body by a hinge (10) , the lid being pivotable about the hinge with respect to the container body to move the for pharmaceutical products, such as tablets, which can be arranged in the container space.”); and (c) moving the container into the closed position, thereby creating the moisture tight seal between the lid (2) and the container body(1) (Due to the structural similarities, the container is reasonably expected to make a tight seal between the lid and container body when the container is in a closed position) .
With regards to the limitation “A method for storing and preserving moisture sensitive products”. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
See MPEP § 2112(IV)
Claim 1 recites “providing a moisture tight container”. Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing) the prior art renders obvious this limitation upon presentation.
With regards to the limitation “internal volume in a range of 12 mL to 30 ml” Schneider does not explicitly discloses the internal volume to being a range of 12 mL to 30 ml.
Lucas is in the field of endeavor and discloses a container having an internal volume of 1ml to 500 ml (Para 53, Fig.1).

However, Schneider-Lucas does not disclose an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products recited in claim 1 of the instant application.
Logel is in the field of endeavor and discloses an insert (11) secured within the interior of the container body (Fig.2), the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer (Para 41), the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products (Fig.2, Since the container is an airtight container, it is reasonably expected to be capable of housing moisture sensitive products; thus, meeting the scope of the limitation) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schneider-Lucas to incorporate an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products as taught by Logel for storing moisture sensitive products.
Claim 1 recites, “the container provides a shelf life to the moisture sensitive products of at least 18 months, the container, when in the closed position, has a moisture vapor transmission rate, at ambient conditions of 30°C and 75% relative humidity (RH), of less than 500 µg/day”. The combination 
With regards to the limitation “the insert is less than 3.25g in mass.” The use of desiccant in moisture tight container is well known. Lucas discloses the use of 1 grams plus or minus .25 grams of desiccant (para 52). Since the insert is comprising a base material and a desiccant, it is ideal make the insert less than 3.25 g. Furthermore, a change in size is considered to be within the scope of one of ordinary skill in the art1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider-Lucas-Logel to have an insert with a mass less than 3.25 grams for the purpose of making the container lighter overall. 

Regarding claim 5, Schneider-Lucas-Logel-discloses all the elements of claim 1. Although, Schneider-Lucas-Logel does not explicitly discloses the container requires an opening force to transition the container from the closed position to the opened position and wherein the opening force is from 3 to 7 lbf (pound-force).
This is a results effective variable with the results being opening the container.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the opening force from 3 to 7 lbf to easily open the container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).




    PNG
    media_image1.png
    272
    437
    media_image1.png
    Greyscale


Regarding claim 8, Schneider-Lucas-Logel discloses all the elements of claim 1.Additionally, Schneider discloses the undercut surface of the lid do not extend completely around a respective perimeter thereof (Fig.3a, 3b).
Claim 2, 3, 4, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-Lucas-Logel as applied to claim 1 in view of Davis (US 4116352).
Regarding claim 2, Schneider-Lucas-Logel discloses all the elements of claim 1. Additionally, Schneider discloses  the moisture tight seal comprises a plurality of engaged mating seals in series (See annotated figure below) between the container body and the lid when the container is in the closed position, the plurality of engaged mating seals including at least a first seal and a second seal (See annotated figure below) ; wherein the first seal is formed by mating a thermoplastic sealing surface of the container body to a thermoplastic sealing surface of the lid (Para 63, the container body and the lid 


    PNG
    media_image2.png
    354
    541
    media_image2.png
    Greyscale

However, the second seal of Schneider-Lucas-Logel is formed using a liner that covers the entire base of the cap and is compressed by an upper surface of a rim surrounding the opening when the container is in the closed position (Para 57). Schneider-Lucas-Logel does not disclose an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position, wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void provided between the container body and the lid
Davis is in the field of endeavor and discloses the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider-Lucas-Logel to 
The modified moisture tight container of Schneider-Lucas-Logel-Davis discloses an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring (Davis, Col2, Line 22).
 The limitation “the elastomeric sealing surface […] that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position, wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void (since the second seal is a ring, it is capable of expanding when its under compression during closed state) provided between the container body and the lid” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. Since the O-ring is of Davis is an elastomer, it is reasonably expected to be capable of performing all the limitation disclosed by claim 2.
Hence, the substitution of O-ring of Davis with the liner (22′) of Schneider, the second seal would be formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position (Para 57), wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void provided between the container body and the lid.

Regarding claim 3, Schneider-Lucas-Logel discloses all the elements of claim 1.Additionally, Schneider discloses the moisture tight seal comprises at least a first seal and a second seal (See 

    PNG
    media_image3.png
    354
    541
    media_image3.png
    Greyscale

However, Schneider-Lucas-Logel does not disclose the second seal being formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid, and the elastomer is compressible and resilient, the elastomer having a Shore A hardness of from 20 to 50.
Davis is in the field of endeavor and discloses the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider-Lucas-Logel to 
As a result of the substitution, the second seal would be formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid, (The container of Schneider is made from Plastic and the O-ring of Davis is made from an elastomer materials. Hence, the combination covers the metes-and-bounds of the limitation.).
Additionally, Davis discloses that the O-ring is compressible and resilient (Col 2, Line 23).
With regards to the limitation “ the elastomer having a Shore A hardness of from 20 to 50”.
Davis discloses an elastomeric ring (42).However; Davis does not explicitly discloses a Shore A hardness of 20 to 50. 
This is a result effective variable with the results being Shore A hardness of 20 to 50.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with a Shore A hardness of 20 to 50 for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).

Regarding claim 4, Schneider-Lucas-Logel-Davis discloses all the element of claim 2.  Although, the moisture tight container of Schneider-Lucas-Logel-Davis does not explicitly disclose an opening force for the first seal to transition the container from the closed position to the opened position and the second seal in combination with the first seal does not require a force greater than the opening force to transition the container from the closed position to the opened position.


Regarding claim 6, Schneider-Lucas-Logel-Davis discloses all the element of claim 2. Additionally, Schneider discloses the first seal includes an undercut of the container body relative to a central axis of the container body (See annotated figure below), wherein the undercut is provided in a lip extending upwards from the sidewall and surrounding the opening, the lid including a depending skirt, the undercut having a surface that mates with a corresponding surface of the skirt, forming the first seal.

    PNG
    media_image4.png
    354
    572
    media_image4.png
    Greyscale

	
Regarding claim 11, Schneider-Lucas-Logel-Davis discloses all the element of claim 2.However, Schneider-Lucas-Logel-Davis does not explicitly discloses the elastomer or elastomeric ring is from 0.25 mm to 1.25 mm thick.

See MPEP § 2144.05 (II).

Claim 14 -18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160318677) in view of Lucas (20160001927) , Davis (US 4116352) , and Logel (US 20110000930).
Regarding claim 14, Schneider discloses, A moisture tight container (Para 17,Fig.1), the container comprising: (a) a container body having a base (6)  and a sidewall (5) extending therefrom (Fig.1b), the container body defining an interior (4)  , the container body further having an opening (8) leading to the interior and a lip surrounding the opening (Refer back to annotated fig. of claim 6) ; (b) a lid being movable with respect to the container between a closed position in which the lid covers the opening so as to create a moisture tight seal with the container body and an open position in which the opening is exposed (Para 52) ; (c) at least a first seal and a second seal (Refer to annotated fig. of claim 2) , the first seal being formed by mating thermoplastic- to-thermoplastic sealing surfaces of the lid and the container body respectively (The container is made from plastic. Hence, when they lid and the body is thermoplastic- to-thermoplastic seal), the first seal including an undercut of the container body relative to a central axis of the container body (Refer to annotated fig. of claim 3) or a lip seal member extending downward from the lid, and the container comprises polymeric material (Para 1).
With regards to the limitation “internal volume in a range of 12 mL to 30 ml” Schneider does not explicitly discloses the internal volume to being a range of 12 mL to 30 ml.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to incorporate an optimal internal volume including internal volume in a range of 12 mL to 30 ml which falls within the desired range disclosed by Lucas for the purpose of providing enough space to accommodate the desired amount of pharmaceutical product.
However, Schneider-Lucas does not disclose the second seal being formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid or on the container body, the elastomer is compressible and resilient.
Davis is in the field of endeavor and discloses a sealing that utilizes the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider to substitute the liner (22’) with an elastomeric ring as taught by Davis in order to improve sealing between the container body and the lid (Col.2, Line 25-31).
As a result of the substitution of the liner (22’) with the elastomeric ring (42) of Davis, the second seal would be formed by mating elastomer-to-thermoplastic sealing surfaces (Since the container body is made from plastic and the ring made from elastomer), wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid or on the container body, wherein the elastomer is compressible and resilient (Davis, Col 2, Line 23).
The combination of Schneider-Lucas-David does not disclose an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing products.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schneider-Lucas-Davis to incorporate an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products as taught by Logel for storing moisture sensitive products.
Claim 14 recites, “the container, when in the closed position, has a moisture vapor transmission rate, at ambient conditions of 30°C and 75% relative humidity (RH), of less than 500 µg/day”. The combination of Schneider-Lucas-Davis-Logel discloses all the structural element of the claimed invention in the instant application. Hence, the combination of Schneider-Lucas-Davis-Logel is reasonably expected to perform the same as the claimed invention. Therefore, the modified container of Schneider-Lucas-Davis-Logel meets the scope of the limitation.
See MPEP § 2112 
With regards to the limitation “the insert is less than 3.25g in mass.” The use of desiccant in moisture tight container is well known. Lucas discloses the use of 1 grams plus or minus .25 grams of desiccant (para 52). Since the insert comprises a base material and a desiccant, it is ideal make the insert less than 3.25 g. Furthermore, a change in size is considered to be within the scope of one of ordinary 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider-Lucas-Davis-Logel to have an insert with a mass less than 3.25 grams for the purpose of making the container lighter overall.

Regarding claim 15, Schneider-Lucas-Davis-Logel discloses all the elements of claim 14. Additionally,  Schneider discloses a lid (2) connected to the container body by a hinge (10) , the lid being pivotable about the hinge with respect to the container body to move the container between a closed position (Para 52).

Regarding claim 16, Schneider-Lucas-Davis-Logel discloses all the elements of claim 14. Additionally, Schneider-Davis-Logel discloses the second seal is formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid ,the elastomeric sealing surface comprising an elastomeric ring (Davis,42), and is compressed by an upper surface of a rim surrounding the opening when the container is in the closed position (Para 57).
The limitation “the elastomeric sealing surface […] that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position, wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void (since the second seal is a ring, it is capable of expanding when its under compression during closed state) provided between the container body and the lid” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended 
Hence, the substitution of O-ring of Davis with the liner (22′) of Schneider, the second seal would be formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position (Para 57), wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void provided between the container body and the lid.
With regards to the limitation “the elastomeric sealing ring having a Shore A hardness of from 20 to 50”.This is a results effective variable with the results being Shore A hardness of 20 to 50. 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with a Shore A hardness of 20 to 50 for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).

Regarding claim 17, Schneider-Lucas-Davis-Logel discloses all the elements of claim 14. Although, the moisture tight container of Schneider-Lucas-Davis-Logel does not explicitly disclose an opening force for the first seal to transition the container from the closed position to the opened position and the second seal in combination with the first seal does not require a force greater than the opening force to transition the container from the closed position to the opened position, the prior art combination of Schneider-Lucas-Davis-Logel discloses all the structural limitation disclosed by the instant application. Thus, the prior art of Schneider-Lucas-Davis-Logel is reasonably expected be capable of performing all the characteristics and limitation claimed by claim 17.

 Regarding claim 18, Schneider-Lucas-Davis-Logel discloses all the elements of claim 14. Although, Schneider-Lucas-Davis-Logel does not explicitly discloses the container requires an opening force to transition the container from the closed position to the opened position and wherein the opening force is from 3 to 7 lbf (pound-force).
This is a results effective variable with the results being opening the container.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the opening force from 3 to 7 lbf to easily open the container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).

Regarding claim 20, Schneider-Lucas-Davis-Logel discloses all the elements of claim 14. However, Schneider-Lucas-Davis-Logel does not explicitly disclose the elastomer or elastomeric ring is from 0.25 mm to 1.25 mm thick.
This is a results effective variable with the results being sealing effectiveness.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with elastomeric ring is from 0.25 mm to 1.25 mm thick for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).



Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-Lucas-Davis-Logel as applied to claim 14 in view of Richir (US 20130220844).

Regarding claim 26, Schneider-Lucas-Davis-Logel discloses all the elements of claim 14. However, Schneider-Lucas-Davis-Logel does not explicitly disclose the insert is an entrained polymer further comprising a channeling agent.
Richir discloses the insert is an entrained polymer (Para 11) further comprising a channeling agent (Para 10, Channeling agent according to the specification is (Ethylene-vinyl alcohol (EVOH) and polyvinyl alcohol (PVOH))). Richir discloses the use of “material such as polyamides or ethylene/vinyl alcohol-copolymer (EVOH) to offer passive protection to both moisture and oxygen” (Para 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schneider-Lucas-Davis-Logel to incorporate an insert that is an entrained polymer further comprising a channeling agent for the purpose of providing passive protection to both moisture and oxygen as taught by Richir.

Claim 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160318677) in view of Lucas (20160001927), and Davis (US 4116352).
Regarding claim 29, Schneider discloses moisture tight flip-top vials (Para 17, Fig.1) , container body having a base (6)  and a sidewall (5) extending therefrom (Fig.2b), the container body defining an interior (4) , the container body further having an opening (8) leading to the interior (4) and a lip surrounding the opening (Annotated fig. for claim 6); a lid (2) connected to the container body (3) by a hinge (10) , the lid being pivotable about the hinge with respect to the container body to move the vial between a closed position (Para 52) in which the lid covers the opening so as to create a moisture tight seal with the container body and an open position in which the opening is exposed (when the lid 2 is 
With regards to the limitation “manufacturing a group of at least 40 moisture tight flip-top vial” which is considered routine optimization and falls within the scope of a person of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make at least 40 vial in order to be cost efficient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
See MPEP § 2144.05.
With regards to the limitation “each group consists of 17 mL or 24 mL vial” Schneider does not explicitly discloses the internal volume of the vial.
Lucas is in the field of endeavor and discloses a container having an internal volume of 1ml to 500 ml (Para 53; Fig.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to incorporate an optimal internal volume including internal volume of 17mL or 24mL which falls within the desired range disclosed by Lucas for the purpose of providing enough space to accommodate the desired amount of pharmaceutical product.

Davis is in the field of endeavor and discloses the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider-Lucas to substitute the liner (22’) with an elastomeric ring as taught by Davis in order to improve sealing between the container body and the lid (Col.2, Line 25-31). 
As a result of the substitution, the second seal would be formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid, (The container of Schneider is made from Plastic and the O-ring of Davis is made from an elastomer materials. Hence, the combination covers the metes-and-bounds of the limitation.).
Additionally, Davis discloses that the O-ring is compressible and resilient (Col 2, Line 23).
Claim 29 recites, “providing a container body, providing a lid, providing atleast a first seal”. Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea.  In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection.  See Bilski v. Kappos, 561 U.S.__ (2010).
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
See MPEP § 2112(IV)
Additionally,  Claim 29 recites, “the group of at least 40 17mL vials, when in the closed position, has a mean moisture vapor transmission rate, at ambient conditions of 30°C and 80% relative humidity (RH), of from 275 µg/day to 325 µ g/day with a standard deviation of less than 30”. 
 The combination of Schneider-Lucas-Davis discloses all the structural element of the claimed invention in the instant application. Hence, the combination of Schneider-Lucas-Davis is reasonably expected to perform the same as the claimed invention of the instant application. Therefore, the modified container of Schneider-Lucas-Davis meets the scope of the limitation.

Regarding claim 30, Schneider-Lucas-Davis discloses all the elements of claim 29. Additionally, Schneider-Lucas-Davis discloses the second seal is formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring (Davis,42) and is compressed by an upper surface of a rim surrounding the opening when the container is in the closed position (Schneider, Para 57).
The limitation “the elastomeric sealing surface […] that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position, wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void (since the second seal is a ring, it is capable of expanding when its under compression during 

Regarding claim 31, Schneider-Lucas-Davis discloses all the elements of claim 29.
Although, the moisture tight container of Schneider-Lucas-Davis does not explicitly disclose an opening force for the first seal to transition the container from the closed position to the opened position and the second seal in combination with the first seal does not require a force greater than the opening force to transition the container from the closed position to the opened position, the prior art combination of Schneider-Lucas-Davis discloses all the structural limitation disclosed by the instant application. Thus, the prior art of Schneider-Lucas-Davis is reasonably expected to be capable of performing all the characteristics and limitation claimed by claim 31.

Regarding claim 32, Schneider-Lucas-Davis discloses all the elements of claim 29.
Although, Schneider-Lucas-Davis does not explicitly discloses the container requires an opening force to transition the container from the closed position to the opened position and wherein the opening force is from 3 to 7 lbf (pound-force).
This is a results effective variable with the results being opening the container.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the opening force from 3 to 7 lbf to easily open the container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  


Regarding claim 33, Schneider-Lucas-Davis discloses all the elements of claim 29.However, Schneider-Lucas-Davis does not explicitly discloses  the first seal and the second seal combined provide the vial when the lid is in the closed position a lower moisture vapor transmission rate (MVTR) than the first seal would provide without the second seal.
The prior art combination of Schneider-Lucas-Davis discloses all the structural limitation disclosed by the instant application. Thus, the prior art of Schneider-Lucas-Davis is reasonably expected to be capable of performing all the characteristics and limitation claimed by claim 33.

Regarding claim 34, Schneider-Lucas-Davis discloses all the elements of claim 29.However; Schneider-Lucas-Davis does not explicitly disclose the elastomer is from 0.25 mm to 1.25 mm thick.
This is a results effective variable with the results being sealing effectiveness.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with elastomeric ring is from 0.25 mm to 1.25 mm thick for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Regarding claim 35, Schneider-Lucas-Davis discloses all the elements of claim 29.However, Schneider-Lucas-Davis does not explicitly disclose the elastomer being in the form of an elastomeric sealing ring having a Shore A hardness of from 20 to 50.
This is a results effective variable with the results being sealing effectiveness. 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with a Shore A hardness of 20 to 50 for improved 
See MPEP § 2144.05 (II).

Response to Arguments
Applicant’s arguments filed on 07/27/2021 have been fully considered but they are not persuasive.  Initially it is noted that the finality of the previous action is withdrawn to further clarify the position of the Office. As this clarification may be perceived as a new grounds of rejection, this action has been made NON-FINAL.
The arguments against double patenting rejection are moot, as the rejections are no longer presented.
The arguments against Romeo are moot as the prior art is no longer used in the current office action.
Applicants argument regarding MVTR, temperature and RH are considered but are not persuasive. The combination of prior art used in the current office action discloses all the structural limitation disclosed by the instant application. Hence, the container as modified is reasonably expected to perform the same as the container of the instant application. 
Applicants argument concerning the seal of Davis on page 16 has been fully considered but they are not persuasive. The prior art of Davis teaches the use of elastomeric ring to make seal. After the substitution with the liner of Schneider, the elastomeric ring would be compressed by the surface of a rim surrounding the opening when the container is in closed position. Since, the seal is an elastomeric ring, when under vertical compression; it would expand radially into a void provided between the container body and the lid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        

/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144.04 (IV).
        2 See MPEP § 2144.04 (IV).